PER CURIAM:
Michael Taylor appeals the district court’s order denying his motion for the return of restitution payments. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Taylor, No. 2:99-cr-00013-MR-l (W.D.N.C. July 12, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.